PER CURIAM.
David Prichard seeks mandamus relief from this court, complaining that although the trial court orally granted a directed verdict on his discrimination claim in March 2003, it has not entered a written order, and thereby has frustrated his right to seek appellate review. There has been no timely response to our order to show cause why the relief sought by petitioner should not be granted, and as a consequence, no showing has been made that there is some valid basis for the trial court to withhold issuance of a written order. We therefore determine that mandamus relief is warranted and grant Prichard’s petition. See State v. Robinson, 813 So.2d 1072 (Fla. 1st DCA 2002). The trial court is directed to promptly render a written order memorializing its ruling on the motion for directed verdict and entering final judgment thereon.
PETITION FOR WRIT OF MANDAMUS GRANTED.
WOLF, C.J., ERVIN and PADOVANO, JJ., concur.